                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HELIX INVESTMENT MANAGEMENT, LP,

              Plaintiff,

v.                                   CASE NO.: 8:18-cv-206-T-33AEP

PRIVILEGE DIRECT CORP., ET AL.,

          Defendants.
_______________________________/

                                  ORDER

        This matter comes before the Court pursuant to Defendants

Oliphant Financial Group, LLC, Oliphant Financial Corporation

and Robert A. Morris' Motion to Dismiss Plaintiff's Second

Amended Complaint (Doc. # 54), which was filed on July 2,

2018.      Plaintiff Helix Investment Management, LP filed a

response in opposition to the Motion on July 17, 2018. (Doc.

# 56).    The Court held oral argument on the Motion on October

17, 2018. (Doc. # 69).            At the conclusion of the oral

argument, the Court requested supplemental briefing.

        The   Court   specified   that    the   supplemental   briefing

discuss whether Plaintiff has failed to join an indispensable

party -- Privilege Wealth, PLC -- and whether the case should

be stayed due to the progression of related proceedings in

other courts. (Doc. # 71).        Specifically, Privilege Wealth is
in the midst of Chapter 15 Bankruptcy Proceedings.1                        Both

parties have timely filed the required supplementation. (Doc.

## 78, 79).

Discussion

        The      Court    required      supplemental    briefing        because

Defendants raise strong arguments regarding Privilege Wealth

being       an   indispensable       party.     The    Court    agrees    with

Defendants        that:   "The   bulk    of   Plaintiff's      entire    action

surrounds loans that Plaintiff claims it made to Privilege

Wealth, PLC, which Plaintiff also claims are in default."

(Doc. # 54 at 7).             Although Plaintiff neglected to name

Privilege Wealth as a party, it claims that Privilege Wealth

executed a financing agreement for up to $400,000,000.00, and

that Privilege Wealth's alleged default triggers the liability

of the named Defendants.




        1
       Chapter 15 of the United States Bankruptcy Code "was
enacted in 2005 to implement the Model Law on Cross-Border
Insolvency ('Model Law') formulated by the United Nations
Commission on Internal Trade Law . . . intended to increase
legal certainty, promote fairness and efficiency, protect and
maximize value, and facilitate the rescue of financially
troubled businesses." Ad Hoc Grp. of Vitro Noteholders v.
Vitro SAB De CV, 701 F.3d 1031, 1043 (5th Cir. 2012).
Defendants explain in their supplement that there are actually
three pending Chapter 15 bankruptcy cases for Privilege Wealth
- one in the District of New Jersey and two in the Southern
District of Florida. (Doc. # 78 at 2).

                                         2
      Rule 19 of the Federal Rules of Civil Procedure states:

(a)   PERSONS REQUIRED TO BE JOINED IF FEASIBLE.
      (1) Required Party. A person who is subject to service
           of process and whose joinder will not deprive the
           court of subject matter jurisdiction must be joined
           as a party if:
           (A) in that person's absence, the court cannot
                accord complete relief among existing parties;
                or
           (B) that person claims an interest relating to the
                subject of the action and is so situated that
                disposing of the action in the person's
                absence may:
                (i) as a practical matter impair or impede
                     the person's ability to protect the
                     interest; or
                (ii) leave an existing party subject to a
                     substantial risk of incurring double,
                     multiple,   or   otherwise   inconsistent
                     obligations because of the interest.
      (2) Joinder by Court Order. If a person has not been
           joined as required, the court must order that the
           person be made a party. A person who refuses to
           join as a plaintiff may be made either a defendant
           or, in a proper case, an involuntary plaintiff.
      (3) Venue. If a joined party objects to venue and the
           joinder would make venue improper, the court must
           dismiss that party.

(b)   WHEN JOINDER IS NOT FEASIBLE. If a person who is required
      to be joined if feasible cannot be joined, the court must
      determine whether, in equity and good conscience, the
      action should proceed among the existing parties or
      should be dismissed. The factors for the court to
      consider include:
      (1) the extent to which a judgment rendered in the
           person's absence might prejudice that person or the
           existing parties;
      (2) the extent to which any prejudice could be lessened
           or avoided by:
           (A) protective provisions in the judgment;
           (B) shaping the relief; or
           (C) other measures;
      (3) whether a judgment rendered in the person's absence

                               3
           would be adequate; and
     (4)   whether the plaintiff would have an adequate remedy
           if the action were dismissed for nonjoinder.

     . . . .

Fed. R. Civ. P. 19.

     Courts in the Eleventh Circuit use a two-step approach

when analyzing motions to dismiss premised upon the failure to

join a required party:

     First, the court must ascertain under the standards
     of Rule 19(a) whether the person in question is one
     who should be joined if feasible. If the person
     should be joined but cannot (because for example,
     joinder would divest the court of jurisdiction)
     then the court must inquire whether, applying the
     factors enumerated in Rule 19(b), the litigation
     may continue.

Focus on Family v. Pinellas Suncoast Transit Auth., 344 F.3d

1263, 1280 (11th Cir. 2003)(quoting Challenge Homes, Inc. v.

Greater Naples Care Ctr., Inc., 669 F.2d 667, 669 (11th Cir.

1982)).

     In Mid-Continent Casualty Co v. Basdeo, No. 08-61473,

2009 U.S. Dist. LEXIS 123981 (S.D. Fla. Aug. 7, 2009), the

court succinctly summarized the required analysis:

     The first part of the test might be more clearly
     understood as involving two questions: whether the
     non-party should be joined and whether joinder is
     feasible. Where both a nonparty should be joined
     and joinder is feasible, the nonparty is "required"
     or "necessary" but not necessarily "indispensable."
     If so, then pursuant to Rule 19(a)(2), the Court
     must order that the person be made a party, rather

                               4
       than dismiss. Thus, dismissal for failure to join
       an indispensable party is only appropriate where the
       nonparty cannot be made a party.

Id. at *7-8 (internal citation omitted).

       In addressing Defendants' arguments, the Court is mindful

that "pragmatic concerns, especially the effect on the parties

and the litigation, control." Challenge Homes, Inc., 669 F.2d

at 669.        Here, pragmatic concerns are especially poignant.

The Second Amended Complaint's allegations focus on non-party

Privilege Wealth and attach a financing agreement executed by

Privilege Wealth for $40 million.                  A central theme of the

Second    Amended      Complaint     is     that      Privilege    Wealth     has

obligations to Plaintiff, which are currently in default.

Thus, it goes without saying that Privilege Wealth has an

interest, an overwhelming interest, in the disposition of this

action as currently framed.                What further complicates the

proceedings is that Privilege Wealth is in bankruptcy, and

"the   automatic      stay   imposed       in   the    bankruptcy    seemingly

prevents Privilege Wealth from being joined as a party." (Doc.

# 79 at 5).

       Perhaps sensing that the Court would find that Privilege

Wealth    is    an   indispensable     party,      Plaintiff      has,   in   the

context of its supplemental brief, requested the opportunity

to amend the pleadings so as to eliminate concerns about

                                       5
Privilege Wealth and to sharpen its focus to the actually

named Defendants.      The Court finds this solution acceptable.

Rather than tap dance around non-party Privilege Wealth, the

Court authorizes Plaintiff to file a Third Amended Complaint

by December 10, 2018.      The Court recognizes that Defendants

raise other arguments in the Motion to Dismiss in addition to

the argument that Privilege Wealth is an indispensable party

(for instance, that the Second Amended Compliant "failed in

basic pleading requirements"). (Doc. # 54 at 1).         However, the

Court contemplates that the amendment of the Second Amended

Complaint   to     eliminate   non-party   Privilege     Wealth   will

streamline the proceedings substantially.

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

(1)   Defendants    Oliphant   Financial   Group,      LLC,   Oliphant

      Financial Corporation and Robert A. Morris' Motion to

      Dismiss Plaintiff's Second Amended Complaint (Doc. # 54)

      is DENIED WITHOUT PREJUDICE AS MOOT.

(2)   Plaintiff is authorized to file a Third Amended Complaint

      by December 10, 2018, failing which the case will be

      dismissed.

      DONE and ORDERED in Chambers in Tampa, Florida, this 28th

day of November, 2018.

                                  6
7
